UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-51891 INTERNATIONAL STEM CELL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 20-4494098 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5950 Priestly Drive Carlsbad, CA (Address of Principal Executive Offices) (Zip Code) (760) 940-6383 (Registrant’s telephone number) Indicated by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YES☒NO☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES☒NO☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES☐NO☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 12, 2016 the Registrant had 3,642,696 shares of Common Stock outstanding. International Stem Cell Corporation and Subsidiaries INDEX TO FORM 10-Q PageNumbers PART I—FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PART II—OTHER INFORMATION Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item3. Defaults Upon Senior Securities 48 Item4. Mine Safety Disclosures 48 Item5. Other Information 48 Item6. Exhibits 48 Exhibit31.1 Exhibit31.2 Exhibit32.1 Exhibit32.2 Exhibit Exhibit Exhibit Exhibit Exhibit Exhibit 2 PART I—FINANCIAL INFORMATION Item1.Financial Statements International Stem Cell Corporation and Subsidiaries Condensed Consolidated Balance Sheets (in thousands, except share data) September 30, December31, Assets (Unaudited) Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $12 and $20 at September 30, 2016 and December 31, 2015, respectively Inventory, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Non-current inventory Deposits and other assets 58 60 Total assets $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Accrued liabilities Related party payable 26 Advances Fair value of warrant liability Total current liabilities Commitments and contingencies Stockholders' Equity Series B Convertible Preferred stock, $0.001 par value, 5,000,000 shares authorized, 250,000 issued and outstanding, with liquidation preferences of $378 and $366 at September 30, 2016 and December 31, 2015, respectively — — Series D Convertible Preferred stock, $0.001 par value, 50 shares authorized, 43 issued and outstanding, with liquidation preference of $4,320 — — Series G Convertible Preferred stock, $0.001 par value, 5,000,000 shares authorized, issued and outstanding, with liquidation preference of $5,000 5 5 Series I-1 Convertible Preferred stock, $0.001 par value, 2,000 and 0 shares authorized at September 30, 2016 and December 31, 2015, respectively, 1,715 and 0 issued and outstanding at September 30, 2016 andDecember 31, 2015, respectively, with liquidation preferences of $1,715 and $0 at September 30, 2016 and December 31, 2015, respectively — — Series I-2 Convertible Preferred stock, $0.001 par value, 4,310 and 0 shares authorized at September 30, 2016 and December 31, 2015, respectively, 4,310 and 0 issued and outstanding at September 30, 2016 andDecember 31, 2015, respectively, with liquidation preferences of $4,310 and $0 at September 30, 2016 and December 31, 2015, respectively — — Common stock, $0.001 par value, 120,000,000 and 720,000,000 shares authorized at September 30, 2016 and December 31, 2015, respectively, 3,618,694 and 2,808,598 shares issued and outstanding at September 30, 2016 and December 31, 2015, respectively 4 3 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 International Stem Cell Corporation and Subsidiaries Condensed Consolidated Statements of Operations (in thousands, except per share data) (Unaudited) Three MonthsEnded Nine MonthsEnded September 30, September 30, Revenues Product sales $ Total revenue Expenses Cost of sales Research and development Selling and marketing General and administrative Total expenses Loss from operating activities ) Other income (expense) Change in fair value of warrant liability 87 Fair value of warrant liability in excess of proceeds — — ) — Financing transaction costs — — ) — Interest expense — (4 ) (6 ) (7 ) Warrant modification expense — — — ) Sublease income — — — 1 Miscellaneous income — — 1 — Total other income (expense), net 83 Income (loss) before income taxes ) ) ) Provision for income taxes — Net income (loss) $ $ ) $ ) $ ) Net income (loss) applicable to common stockholders $ $ ) $ ) $ ) Net income (loss) per common share-basic (1) $ $ ) $ ) $ ) Net income (loss) per common share-diluted (1) $ ) $ ) $ ) $ ) Weighted average shares-basic (1) Weighted average shares-diluted (1) (1) See Note 1, "Reverse Stock Split" See accompanying notes to the unaudited condensed consolidated financial statements. 4 International Stem Cell Corporation and Subsidiaries Condensed Consolidated Statements of Changes in Stockholders’ Equity For the Year Ended December31, 2015 and the Nine months ended September 30, 2016 (in thousands) (2016 Unaudited) Convertible Preferred Stock Common Stock Series B Series D Series G Shares (1) Amount Shares Amount Shares Amount Shares Amount Balance at December 31, 2014 $ 2 $ — — $ — $ 5 Issuance of common stock For services 20 — From exercises of warrants — For fractional shares rounding up due to reverse stock split 5 — Conversion of preferred stock 1 ) — Warrant modification Stock-based compensation Net loss for the period ended December 31, 2015 Balance at December 31, 2015 3 — — — 5 Issuance of common stock For services 32 — From exercises of warrants 1 Issuance of preferred stock Conversion of preferred stock — Stock-based compensation Net loss for the period ended September 30, 2016 Balance at September 30, 2016 $ 4 $ — — $ — $ 5 (1) See Note 1, "Reverse Stock Split" See accompanying notes to the unaudited condensed consolidated financial statements. 5 Convertible Preferred Stock Additional Total Series H-1 Series H-2 Series I-1 Series I-2 Paid-In Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance at December 31, 2014 1 $ — — $ — — $ — — $ — $ $ ) $ Issuance of common stock For services From exercises of warrants For fractional shares rounding up due to reverse stock split — — Conversion of preferred stock (1 ) — (1 ) — Warrant modification 40 40 Stock-based compensation Net loss for the period ended December 31, 2015 ) ) Balance at December 31, 2015 — ) Issuance of common stock For services 73 73 From exercises of warrants Issuance of preferred stock 2 — 4 — — — Conversion of preferred stock — Stock-based compensation Net loss for the period ended September 30, 2016 ) ) Balance at September 30, 2016 — $ — — $ — 2 $ — 4 $ — $ $ ) $ (1) See Note 1, "Reverse Stock Split" See accompanying notes to the unaudited condensed consolidated financial statements. 6 International Stem Cell Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Common stock issued for services 73 80 Change in fair value of warrant liability ) ) Warrant modification expense — 40 Fair value of warrant in excess of proceeds — Financing transaction costs — Allowance for bad debt (8 ) (1 ) Allowance for inventory obsolescence ) ) Impairment of intangible assets 99 Changes in operating assets and liabilities (Increase) decrease in accounts receivable ) ) (Increase) decrease in inventory 33 ) (Increase) decrease in prepaid assets and other assets 47 ) (Increase) decrease in restricted cash — 50 (Increase) decrease in deposits 2 (3 ) Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued liabilities ) ) Increase (decrease) in related party payable 7 20 Net cash used in operating activities ) ) Investing activities Purchases of property and equipment ) ) Proceeds from sale of property and equipment 1 — Payments for patent licenses and trademarks ) ) Net cash used in investing activities ) ) Financing activities Proceeds from a bridge loan from a related party Proceeds from issuance of preferred stock — Proceeds from exercise of warrants Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ 14 $ 2 Release of warrant liability upon exercise of warrants $ $ Conversion of bridge loan from a related party to equity $ $ — See accompanying notes to the unaudited condensed consolidated financial statements. 7 International Stem Cell Corporation and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Significant Accounting Policies Business Combination and Corporate Restructure BTHC III, Inc. (“BTHC III” or the “Company”) was organized in Delaware in June2005 as a shell company to effect the reincorporation of BTHC III, LLC, a Texas limited liability company. On December28, 2006, the Company effected a Share Exchange pursuant to which it acquired all of the stock of International Stem Cell Corporation, a California corporation (“ISC California”). After giving effect to the Share Exchange, the stockholders of ISC California owned 93.7% of issued and outstanding shares of common stock. As a result of the Share Exchange, ISC California is now the wholly-owned subsidiary, though for accounting purposes it was deemed to have been the acquirer in a “reverse merger.” In the reverse merger, BTHC III is considered the legal acquirer and ISC California is considered the accounting acquirer. On January29, 2007, the Company changed its name from BTHC III, Inc. to International Stem Cell Corporation. Lifeline Cell Technology, LLC (“LCT”) was formed in the State of California on August17, 2001. LCT is in the business of developing and manufacturing purified primary human cells and optimized reagents for cell culture. LCT’s scientists have used a technology, called basal medium optimization, to systematically produce products designed to culture specific human cell types and to elicit specific cellular behaviors. These techniques also produce products that do not contain non-human animal proteins, a feature desirable to the research and therapeutic markets. LCT distinguishes itself in the industry by having in place scientific and manufacturing staff with the experience and knowledge to set up systems and facilities to produce a source of consistent, standardized, non-human animal protein free cell products, some of which are suitable for FDA approval. On July1, 2006, LCT entered into an agreement among LCT, ISC California and the holders of membership units and warrants. Pursuant to the terms of the agreement, all the membership units in LCT were exchanged for 133,334 shares of ISC California Common Stock and for ISC California’s assumption of LCT’s obligations under the warrants. LCT became a wholly-owned subsidiary of ISC California. Lifeline Skin Care, Inc. (“LSC”) was formed in the State of California on June5, 2009 and is a wholly-owned subsidiary of ISC California. LSC develops, manufactures and markets cosmetic products, utilizing an extract derived from the Company’s human parthenogenetic stem cells and the Company’s proprietary small molecule technology. Cyto Therapeutics was registered in the state of Victoria, Australia, on December 19, 2014 and is a limited proprietary company and a wholly-owned subsidiary of the Company. Cyto Therapeutics is a research and development company for the Therapeutic Market, which is conducting clinical trials in Australia for the use of human parthenogenetic stem cells (hpSCs) in the treatment of Parkinson’s disease. Reverse Stock Split Effective July 29, 2015 and pursuant to the reverse stock split approved by the Company’s Board of Directors, each 150 shares of issued and outstanding common stock were combined into and became one share of common stock and no fractional shares were issued. The accompanying financial statements and related disclosures give retroactive effect to the reverse stock split for all periods presented. Going Concern The Company needs to raise additional working capital. The timing and degree of any future capital requirements will depend on many factors. Currently, the Company’s burn rate is approximately $362,000 per month, excluding capital expenditures and patent costs averaging $84,000 per month. There can be no assurance that the Company will be successful in maintaining its normal operating cash flow and raising additional funds, and that such cash flows will be sufficient to sustain the Company’s operations at least through September 30, 2017. Based on the above, there is substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements were prepared assuming that the Company will continue as a going concern. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Management’s plans in regard to these matters are focused on managing its cash flow, the proper timing of its capital expenditures, and raising additional capital or financing in the future. 8 Basis of Presentation The Company is a biotechnology company focused on therapeutic and clinical product development with multiple long-term therapeutic opportunities and two revenue-generating subsidiaries with potential for increased future revenues. The accompanying unaudited condensed consolidated financial statements included herein have been prepared in accordance withaccounting principles generally accepted in the United States for interim financial information and with the instructions toForm10-Q. These financial statements do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material change to the information disclosed in the notes to consolidated financial statements included in the annual report on Form 10-K of International Stem Cell Corporation and Subsidiaries for the year ended December31, 2015. The unaudited condensed consolidated financial information for the interim periods presented reflects all adjustments, consisting of only normal and recurring adjustments, necessary for a fair presentation of the Company’s consolidated results of operations, financial position and cash flows. The unaudited condensed consolidated financial statements and the related notes should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December31, 2015 included in the Company’s annual report on Form 10-K. Operating results for interim periods are not necessarily indicative of the operating results for any other interim period or an entire year. Principles of Consolidation The Company’s consolidated financial statements include the accounts of International Stem Cell Corporation and its subsidiaries after intercompany balances and transactions have been eliminated. Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less when purchased to be cash equivalents. Inventories Inventories are accounted for using the first-in, first-out (FIFO) method for our Lifeline Cell Technology (“LCT”) cell culture media and reagents, average cost and specific identification methods for our Lifeline Skin Care (“LSC”) products, and specific identification method for our LCT products.Inventory balances are stated at the lower of cost or market. Lab supplies used in the research and development process are expensed as consumed. Inventory is reviewed periodically for product expiration and obsolescence and is adjusted accordingly. The value of the inventory that is not expected to be sold within twelve months of the current period end is classified as non-current inventory on the balance sheet.
